Citation Nr: 1122701	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher disability rating for bilateral hearing loss, evaluated as 10 percent disabling prior to November 8, 2007, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, H.Y., and Mr. K.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for a compensable evaluation for bilateral hearing loss and assigned a 10 percent disability rating effective October 11, 2006.  

In December 2009, the RO granted the Veteran's claim for an evaluation in excess of 10 percent for bilateral hearing loss and assigned a 20 percent disability rating effective November 8, 2007.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in November 2010.  The RO was to schedule the Veteran for a requested Travel Board hearing at the RO.  The requested actions have been completed and the case has now been returned to the Board for further appellate action.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011 in Seattle, Washington; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. From October 11, 2006 through November 7, 2007, the Veteran's bilateral hearing loss was no worse than level IV in the right and left ears.  

3. From November 8, 2007, the Veteran's bilateral hearing loss has been no worse than level V in the right ear and level V in the left ear.  


CONCLUSIONS OF LAW

1. From October 11, 2006 to November 7, 2007, the criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

2. From November 8, 2007, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a compensable disability rating for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  November 2006 and January 2011 letters further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private audiological evaluations and reports, congressional inquiry and correspondence, lay statements, and testimony.

In addition, the Veteran was afforded VA audiological examinations in May 2007, November 2009, and February 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis 

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for bilateral hearing loss from October 13, 2006 to November 7, 2007, and in excess of 20 percent thereafter.  Such disability has been rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, as 10 percent disabling for the period of October 13, 2006 to November 7, 2007 and as 20 percent disabling from November 8, 2007.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2010).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In the current case, in October 2006, the Veteran underwent a private audiological evaluation.  However, the Board finds that the evaluation is not suitable for rating purposes.  The Board is fully aware of the Court Of Appeals For Veterans Claims decision in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  In that decision, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Here, the Board finds that clarification is not needed.  Specifically, VA regulations require that speech recognition tests be conducted using the Maryland CNC speech recognition test.  However, the private October 2006 test shows that the CID W-22 was used.  Moreover, upon charting the values of the puretone thresholds, more that one value was recorded at 1000 Hz.  Finally, the word identification score for the right ear is illegible.  Accordingly, a remand for clarification or reconstruction of the data would not be helpful in this instance.

In May 2007, the Veteran underwent a VA QTC audiological examination.  On that occasion, the Veteran complained of difficulty with conversations, and a bilateral decrease in hearing.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
50
45
50
55
LEFT
50
50
50
65

In the right ear, the Veteran's puretone threshold average was 50 decibels and speech audiometry showed a speech recognition ability of 82 percent.  In regards to the left ear, the Veteran's puretone threshold average was 54 decibels and speech audiometry showed a speech recognition ability of 78 percent.  

Application of the results from the May 2007 VA QTC examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level IV hearing loss in the left ear.  Where hearing loss is at Level IV in both ears, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In July 2007, a statement from the Veteran's private audiologist, A.G.D., was received.  She stated that the October 2006 private audiological evaluation shows that the Veteran has severe bilateral hearing loss.  She reported working with the Veteran for many years on hearing rehabilitation and "his hearing loss would be 50 percent if the average across the frequencies were used."  She stated that the Veteran has a very active life and requires the very best technology and expertise available to remediate his hearing loss.

In September 2007, the Veteran submitted a statement concerning his belief that the assigned 10 percent evaluation for his bilateral hearing loss disability was an unfair evaluation.  He indicated that his private audiologist stated that he had 50 percent hearing loss.  He believed that a 30 percent evaluation would be a "fair and just" evaluation.  He described the acoustic exposure that he endured during service.  

The Board acknowledges the Veteran's and his private audiologist's contentions that a higher evaluation is warranted during this time period.  However, because the only ratable audiological examination during the rating period of October 11, 2006 to November 7, 2007 shows that the Veteran's bilateral hearing loss warrants a 10 percent evaluation, the Board finds that the currently assigned 10 percent evaluation for bilateral hearing loss during this time is proper.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, the ratable evidence does not reflect that a higher evaluation of 20 percent is warranted at any time during this rating period.  

From November 8, 2007, a VA audiology note shows that the Veteran presented with complaints of decreased hearing bilaterally and continued difficulty communicating effectively despite adjustments to his hearing aids that were issued in August 2003.  On an associated audiogram, puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
60
60
70
70
LEFT
60
60
70
80

In the right ear, the Veteran's puretone threshold average was 65 decibels and speech audiometry showed a speech recognition ability of 80 percent.  In the left ear, the Veteran's puretone threshold average was 68 decibels and speech audiometry showed a speech recognition ability of 84 percent.  

Application of the results from the November 2007 VA audiological evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level III hearing loss in the left ear.  In addition, consideration under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment is warranted.  Accordingly, applying the results from the November 2007 VA audiological evaluation to Table VIA in 38 C.F.R. § 4.85 yields findings of level V hearing loss in both the right and left ears.  Accordingly, where hearing loss is a Level V in both ears, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  

In March 2009, the Veteran underwent a further private audiological evaluation.  However, the Board finds that the evaluation is not suitable for rating purposes. 
Here, the Board finds that clarification is not needed because VA regulations require that speech recognition tests be conducted using the Maryland CNC speech recognition test.  However, the March 2009 report does not show that speech recognition testing was performed at all.  Rather, the private treatment report merely states that the Veteran's word identification score was "very poor."  Therefore, this is not a matter that can be reconstructed or clarified.  Further, the record includes two separate VA examinations and a VA treatment note containing audiological examination results since November 2007; so the Board has an accurate presentation of the Veteran's hearing loss disability for the entire rating period.

In November 2009, the Veteran underwent a further VA QTC audiological examination.  Difficulties with communication and hearing in most listening environments were noted.  Puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
55
65
65
70
LEFT
55
65
65
75

In the right ear, the Veteran's puretone threshold average was 64 decibels and speech audiometry showed a speech recognition ability of 82 percent.  In the left ear, the Veteran's puretone threshold average was 65 decibels and speech audiometry showed a speech recognition ability of 84 percent.  The Veteran was diagnosed with severe sensorineural hearing loss bilaterally.

Applying the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level III hearing loss in the left ear.  In addition, consideration under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment is warranted.  Accordingly, applying the results to Table VIA in 38 C.F.R. § 4.85 yields findings of level V hearing loss in the right and left ears.  Where hearing loss is at Level V in right and left ears, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  

In September 2010, the Veteran underwent a further private audiological evaluation.  The complaint of an inability to hear was noted.  On this occasion, an audiogram was performed, however, in an associated letter from the private administering audiologist dated September 2010, it was noted that the results from this evaluation were deemed to be inconsistent with previous audiograms and showed a severe sensorineural hearing loss bilaterally with increased comfortable listening levels to maximum volume of presently available circuitry.  She recommended a consult with a physician for follow-up regarding the September 2010 results.  In any event, puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
65
65
70
75

In the right ear, the Veteran's puretone threshold average was 68 decibels and speech audiometry showed a speech recognition ability of 48 percent.  In left ear, the puretone threshold average was 69 decibels and speech audiometry showed a speech recognition ability of 48 percent.  

Application of the results from the September 2010 private audiological evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level VIII hearing loss in the right and left ears.  Where hearing loss is at Level VIII in both ears, a 50 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  However, the Board table VIA is used where, as here, the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  See 38 C.F.R. §4.85 (c).  Noting the overwhelming evidence to the contrary, it appears that the September 2010 audiological examination with respect to speech recognition is an outlier which is completely at odds with the remainder of the medical tests and opinions of record.  Accordingly, applying the results from the September 2010 private audiological evaluation to Table VIA in 38 C.F.R. § 4.85 yields findings of level V hearing loss in the right and left ears.  Where hearing loss is at Level V in right and left ears, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  

In February 2011, the Veteran underwent a further VA QTC audiological examination.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
50
50
55
50
LEFT
50
50
55
75

In the right ear, the Veteran's puretone threshold average was 52 decibels and speech audiometry showed a speech recognition ability of 76 percent.  In the left ear, the Veteran's puretone threshold average was 58 decibels and speech audiometry showed a speech recognition ability of 68 percent.  

Applying the results from the February 2011 VA audiological QTC examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level V hearing loss in the left ear.  Where hearing loss is at Level V in the poorer left ear and hearing loss is at level IV in the better right ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2010).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In April 2011, the Veteran, his representative, and his wife presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's representative testified that the Veteran should be afforded a higher evaluation for bilateral hearing loss because the evidence of record shows an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.85, 4.86.  The Veteran testified that he was "a little deaf."  Specifically, without his hearing aids, he could not hear his wife speaking to him.  The Veteran's wife testified that if she wants to speak to the Veteran when the TV is playing, she has to either mute the TV or waive her hands to get his attention.  She further testified that she did not feel safe when the Veteran did not have his hearing aids in because if she needed his assistance, he would not be able to hear her.  The Veteran further stated that when he drives a car, he is unable to hear if someone is honking at him and his wife has to tell him.  He stated that due to his hearing loss, he has had to learn how to read lips to determine what people are saying to him.   

From November 8, 2007, the Board finds the objective audiological testing results and the reported symptoms of bilateral hearing loss are appropriately evaluated as 20 percent disabling and do not more nearly approximate the criteria for a 30 percent evaluation.  Specifically, as shown by the evidence, there were 4 ratable audiological examinations and evaluations were performed from November 8, 2007.  Analysis of the associated results show that the Veteran's bilateral hearing loss should be rated anywhere from 10 percent disabling to 20 percent disabling.  Although the most recent examination, the April 2011 VA examination, is normally the most probative evidence in claims for an increased rating, in this case, three of the four ratable audiological examinations show that the Veteran's bilateral hearing loss warrants a 20 percent evaluation.  Accordingly, the Board finds that the competent and probative medical evidence weighs in favor of the currently assigned 20 percent evaluation for the Veteran's bilateral hearing loss disability from November 8, 2007.

The Board sympathizes with the Veteran's and his wife's complaints regarding the functional impact of his bilateral hearing loss on their daily lives, however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold averages and speech discrimination scores.  The findings on the objective examinations are more probative than the lay contentions as to the extent of his bilateral hearing loss. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In regards to the Veteran's complaints of an inability to hear verbal conversations, even while wearing his hearing aids, as well as his testimony that he is slightly deaf, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disabilities.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating in excess of the 10 and 20 percent ratings previously and currently assigned under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an increased disability rating is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss from October 11, 2006 to November 7, 2007, and in excess of 20 percent from November 8, 2007 is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


